Title: To Thomas Jefferson from Henry Dearborn, 28 November 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department Novr. 28th. 1808
                        

                        I have the honor of proposing for your approbation James McGuire to be appointed Captain of Riflemen in the 2d. Legion of the militia of the District of Columbia.
                  
                  Accept, &c.
                        
                            
                        
                    